DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 33, 34, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goode (US 2010/0185073).
Regarding claim 1, Goode discloses a method of calibrating an analyte sensor 10 using one or more reference measurements, the method comprising:
	receiving first sensor data from an analyte sensor (step 61, figure 6, paragraph 312);
	using a conversion function and the first sensor data to calculate a first sensor analyte level (p. 170, p. 311);
	receiving a first reference analyte measurement (RM1) (p. 306, p. 308);
	storing the RM1 in a calibration point memory 53, 54, that includes one or more previous reference analyte measurements (p. 305, p. 306, p. 311, p. 363);

weighting the RM1 and the one or more previous reference analyte measurements according to a weighted average cost function (p. 315, p. 328, p. 331);
	updating the conversion function using the weighted RM1 and the one or more weighted previous reference analyte measurements as calibration points (p. 327-328, p. 361;
	receiving second sensor data from the analyte sensor (p. 213, p. 332); and
	using the updated conversion function and the second sensor data to calculate a second sensor analyte level (p. 107, p. 311, p. 364, claim 1).

Regarding claim 33, Goode discloses an analyte monitoring system comprising:
	an analyte sensor 10 including an indicator element that exhibits one or more detectable properties based on a concentration of an analyte in proximity to the indicator element (p. 312-313, p. 281-282); and
	a transceiver 40, 51, configured to:
	receive first sensor data from the analyte sensor 10 (step 61, figure 6, p. 312); 
use a conversion function and the first sensor data to calculate a first sensor analyte level (p. 170, 311); 
receive a first reference analyte measurement (RM1) (p. 306, p.308); 
store the RMI in a calibration point memory 53, 54, that includes one or more previous reference analyte measurements (p. 305-306, p. 311, p. 363); 
weight the RM1 and the one or more previous reference analyte measurements according to a weighted average cost function (p. 315, p. 328, p. 311); 
update the conversion function using the weighted RM1 and the one or more weighted previous reference analyte measurements as calibration points (p. 327-328, p. 361); 
receive second sensor data from the analyte sensor (p. 213, p. 332); and 
use the updated conversion function and the second sensor data to calculate a second sensor analyte level (p. 107, p. 311, p. 364, claim 1).
	
Regarding claims 2 and 34, Goode discloses wherein the RM1 is a self-monitoring blood glucose (SMBG) measurement obtained from a finger-stick blood sample (p. 309).
Regarding claims 8 and 40, Goode discloses wherein the weighted average cost function includes an accuracy metric, Error (θ)i (p. 331, p. 378-379). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goode in view of Andre (US 9,571,578).
Regarding claims 3 and 35, Goode discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the calibration point memory being a circular buffer. Andre teaches the use of a calibration point memory being a circular buffer (column 1, lines 11-18, col. 3, lines 43-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calibration point memory being a circular buffer to the method of Goode as taught by Andre for the purpose of effectively forming a self-calibrated dynamic adjustment management. 

Claim(s) 4-7 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goode in view of Shin (US 6,895263).
Regarding claims 4 and 36, Goode discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the weightings for the weighted RM1 and the one or more weighted previous reference analyte measurements being calculated using an exponential growth formula. Shin teaches calibration factors being calculated using an exponential growth formula (col. 19, lines 19-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the weightings for the weighted RM1 and the one or more weighted previous reference analyte measurements being calculated using an exponential growth formula to the method of Goode as taught by Shin for the purpose of effectively calculating the measurements. 
Regarding claims 5-7 and 37-39, Goode (modified by Shin) discloses all of the claimed subject matter as set forth above in the rejection of claim 4, but does not disclose the exponential growth formula including a growth parameter α=(ti-to)/λ, to being the time stamp of the current calibration point, i equaling -(N-1), -(N-2), ... 0, N being the number of calibration points, and λ being the relative time difference between the current and the previous calibration points (claims 5, 37); wherein N is a constant value (claims 6, 38); wherein λ is a constant value (claims 7, 39). However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of using exponential growth formula in this claim involves only the change of data, or the result of “routine optimization”.  It would have been a “routine optimization” for a person having ordinary skill in the art to incorporate the exponential growth formula including a growth parameter α=(ti-to)/λ, to being the time stamp of the current calibration point, i equaling -(N-1), -(N-2), ... 0, N being the number of calibration points, and λ being the relative time difference between the current and the previous calibration points; wherein N is a constant value; wherein λ is a constant value to the method of Goode as taught by Shin for the purpose of effectively calculating the measurements. 

Claim(s) 9-11, 41-43, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goode in view of Heller (WO 2013/033357).
Regarding claims 9-10 and 41-42, Goode discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the calculated first sensor analyte level being a level of analyte in a first medium, and the first sensor data comprising one or more measurements of an analyte level in a second medium (claims 9, 41); the first medium being blood, and the second medium being interstitial fluid (claims 10, 42). Heller teaches the use of a calculated first sensor analyte level being a level of analyte in a first medium (p. 58), and first sensor data comprising one or more measurements of an analyte level in a second medium (p. 57); the first medium being blood, and the second medium being interstitial fluid (p. 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculated first sensor analyte level being a level of analyte in a first medium, and the first sensor data comprising one or more measurements of an analyte level in a second medium; the first medium being blood, and the second medium being interstitial fluid to the method of Goode as taught by Heller for the purpose of effectively calibrating an analyte sensor of an analyte monitoring system. 
Regarding claims 11 and 43, Goode (as modified by Heller) discloses all of the claimed subject matter as set forth above in the rejection of claim 9, but does not disclose calculating a second medium analyte level using at least the first sensor data; calculating a second medium level rate of change using at least the second medium analyte level; and calculating the first sensor analyte level using at least the second medium analyte level and the second medium level rate of change. Goode further disclose calculating a medium analyte level using the updated conversion function (p. 107, p. 311, p. 364, claim 1); calculating a medium level rate of change (p. 77, p. 79); calculating the first sensor analyte level p. 170, p. 311); detecting the change of the amount of analyte in a sample overtime (p. 249, 266). Heller further teaches the use of two mediums and calculating the data from the two mediums (p. 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating a second medium analyte level using at least the first sensor data; calculating a second medium level rate of change using at least the second medium analyte level; and calculating the first sensor analyte level using at least the second medium analyte level and the second medium level rate of change to the method of Goode as taught by Heller for the purpose of effectively calibrating an analyte sensor of an analyte monitoring system.
Regarding claim 60, Goode  (as modified by Heller) discloses all of the claimed subject matter as set forth above in the rejection of claim 43, and further discloses the transport of the analyte in a medium (p. 276), but does not disclose the first sensor analyte level being calculated using a two-compartment model that models the transport of the analyte from the first medium and in the second medium. Heller teaches the use of a first sensor analyte level being calculated using a two-compartment model that models the transport of the analyte from a first medium (p. 58) and in a second medium (p. 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first sensor analyte level being calculated using a two-compartment model that models the transport of the analyte from the first medium and in the second medium to the system of Goode as taught by Heller for the purpose of effectively calibrating an analyte sensor of an analyte monitoring system.

Claim(s) 31, 32, 63, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goode in view of Jammoussi (US 2014/0345584).
Regarding claims 31, 32, 63, and 64, Goode discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the conversion function employing an asymmetrical lag methodology (claims 31, 63); the asymmetrical lag approaching decelerates a rate of change of falling glucose levels during a low blood glucose event and accelerates a rate of change of increasing glucose levels during recovery from the low blood glucose event (claims 32, 64). Jammoussi teaches the use of a conversion function employing an asymmetrical lag methodology (p. 28, p.33); an asymmetrical lag approaching decelerates a rate of change of falling levels during a low event and accelerates a rate of change of increasing levels during recovery from the low event (p. 28, p.33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the conversion function employing an asymmetrical lag methodology; the asymmetrical lag approaching decelerates a rate of change of falling glucose levels during a low blood glucose event and accelerates a rate of change of increasing glucose levels during recovery from the low blood glucose event to the method of Goode as taught by Jammoussi for the purpose of effectively calibrating an analyte sensor of an analyte monitoring system.

Allowable Subject Matter
Claims 12-30, 44-59, 61, and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brauker, Petisce, Budiman, and Brister disclose analyte monitoring systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                   Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 8, 2022